FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT 0F COLUMBIA _]AN 3 1 2012
Clark, U.S. Distdct & Bankruptcy
Courts for the District ot columbia

LEONARD RAY SMITH, )
)

Plaintiff, )

)

v. ) Civil Action N0.  

)

UNITED STATES OF AMERICA, )
)

Defendant. )

MEMORANDUM OPINION

This matter comes before the Court on the plaintiffs application to proceed in forma
pauperis and his pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5(e)(2)(B)(i). In Neitzke v. Wz`lll`ams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion
to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernana’ez, 504 U.S. 25, 33 (1992).

According to plaintiff, he is "the victim of illegal contract injuries and ha[s] suffered

personal injury from collateral damage" stemming from services rendered to four federal

government agencies. Compl. at 1. Plaintiff declines to "disclose the specifics of these
innovations here or in an open court room" because he has "been threatened personnally [sic] by
unknown individuals not to file this complaint." Id. He demands "4.1 trillion us dollars" as
compensation for his services, as well as "reasonable protection that will not interfere with [his]
lifestyle . . . after [he gets] relief and recovery from this complaint." Id. at 2. ln addition, among
other relief, plaintiff demands that members of his immediate family to "be cleared of any wrong
doing if they have been incriminated," and he wants "the woman that may have had [his]
children . . . to be compensated separately from [his] relief and recovery." Id

Mindful that a complaint filed by a pro se litigant is held to a less stringent standard than
that applied to a formal pleading drafted by a lawyer, see Haz'rzes v. Kerner, 404 U.S. 519, 520
(1972), the Court concludes that the factual contentions of the plaintiff s complaint are irrational
and wholly insufficient to state a cognizable civil claim. Accordingly, the Court will dismiss
this action under 28 U.S.C. § l9l5(a)(2)(B)(i) as frivolous.

An Order consistent with this Memorandum Opinion will be issued on this same date.

DATE: U 'ted S s District Jud
trw y ge
j§rhbw?